The writ of error brings for review judgment in favor of plaintiff in suit for damages occasioned by personal injuries sustained by plaintiff when she came in contact with defendant's motor bus.
The evidence was in many respects conflicting, but there was substantial legal evidence from which the jury could have reasonably found that the plaintiff was entitled to recover because of the negligence of the defendant's agent and servant in driving the bus in such manner as to approach the plaintiff from the left rear without giving warning and in turning into an intersecting street, entering such intersecting street beyond the middle line of the intersection. There was also sufficient legal evidence to warrant the jury in reaching the conclusion that the plaintiff was not guilty of contributory negligence or that the defendant had failed to establish the existence of contributory negligence on the part of the plaintiff by a preponderance of the evidence. The trial judge approved the conclusion reached by the jury by denying motion for new trial.
The record fails to disclose reversible error.
The questions presented by the plaintiff in error in its brief are predicated upon the assumption that the evidence was insufficient to sustain the conclusions above set forth. As such premise cannot be indulged, it is unnecessary to discuss here the questions stated.
The judgment should be affirmed. *Page 682 
It is so ordered.
Affirmed.
ELLIS, C.J., and TERRELL and BUFORD, J.J., concur.
WHITFIELD, P.J., and BROWN and DAVIS, J.J., concur in the opinion and judgment.